(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 LAWSON ET AL. v. FMR LLC ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

     No. 12–3. Argued November 12, 2013—Decided March 4, 2014
To safeguard investors in public companies and restore trust in the
  financial markets following the collapse of Enron Corporation, Con-
  gress passed the Sarbanes-Oxley Act of 2002. One of the Act’s provi-
  sions protects whistleblowers; at the time relevant here, that provi-
  sion instructed: “No [public] company . . ., or any . . . contractor [or]
  subcontractor . . . of such company, may discharge, demote, suspend,
  threaten, harass, or . . . discriminate against an employee in the
  terms and conditions of employment because of [whistleblowing activ-
  ity].” 18 U. S. C. §1514A(a).
     Plaintiffs below, petitioners here, are former employees of respond-
  ents (collectively FMR), private companies that contract to advise or
  manage mutual funds. As is common in the industry, the mutual
  funds served by FMR are public companies with no employees. Both
  plaintiffs allege that they blew the whistle on putative fraud relating
  to the mutual funds and, as a consequence, suffered retaliation by
  FMR. Each commenced suit in federal court. Moving to dismiss the
  suits, FMR argued that the plaintiffs could state no claim under
  §1514A, for that provision protects only employees of public compa-
  nies, and not employees of private companies that contract with pub-
  lic companies. On interlocutory appeal from the District Court’s de-
  nial of FMR’s motion to dismiss, the First Circuit reversed,
  concluding that the term “an employee” in §1514A(a) refers only to
  employees of public companies.
Held: The judgment is reversed and the case is remanded.
670 F. 3d 61, reversed and remanded.
    JUSTICE GINSBURG delivered the opinion of the Court, concluding that
  §1514A’s whistleblower protection includes employees of a public
2                          LAWSON v. FMR LLC

                                   Syllabus

    company’s private contractors and subcontractors. Pp. 9–29.
       (a) This reading of §1514A is supported by the provision’s text.
    Pp. 9–16.
         (1) The Court looks first to the ordinary meaning of the provi-
    sion’s language. See Moskal v. United States, 498 U. S. 103, 108. As
    relevant here, §1514A(a) provides that “no . . . contractor . . . may dis-
    charge . . . an employee.” The ordinary meaning of “an employee” in
    this proscription is the contractor’s own employee. FMR’s “narrower
    construction” requires inserting “of a public company” after “an em-
    ployee,” but where Congress meant “an employee of a public compa-
    ny,” it said so.
       The provision as a whole supports this reading. The prohibited re-
    taliatory measures enumerated in §1514A(a)—discharge, demotion,
    suspension, threats, harassment, or discrimination in employment
    terms and conditions—are actions an employer takes against its own
    employees. Contractors are not ordinarily positioned to take adverse
    actions against employees of the public company with whom they
    contract. FMR’s interpretation of §1514A, therefore, would shrink to
    insignificance the provision’s ban on retaliation by contractors. The
    protected activity covered by §1514A, and the provision’s enforcement
    procedures and remedies, also indicate that Congress presumed an
    employer-employee relationship between the retaliator and the whis-
    tleblowing employee. Pp. 9–14.
         (2) FMR’s textual arguments are unpersuasive. It urges that “an
    employee” must be read to refer exclusively to public company em-
    ployees to avoid the absurd result of extending protection to the per-
    sonal employees of company officers and employees, e.g., their house-
    keepers or gardeners. This concern appears more theoretical than
    real and, in any event, is outweighed by the compelling arguments
    opposing FMR’s reading of §1514A. FMR also urges that its reading
    is supported by the provision’s statutory headings, but those head-
    ings are “not meant to take the place of the detailed provisions of the
    text.” Trainmen v. Baltimore & Ohio R. Co., 331 U. S. 519, 528.
    Pp. 14–16.
       (b) Other considerations support the Court’s textual analysis.
    Pp. 16–27.
         (1) The Court’s reading fits §1514A’s aim to ward off another En-
    ron debacle. The legislative record shows Congress’ understanding
    that outside professionals bear significant responsibility for reporting
    fraud by the public companies with whom they contract, and that
    fear of retaliation was the primary deterrent to such reporting by the
    employees of Enron’s contractors. Sarbanes-Oxley contains numer-
    ous provisions designed to control the conduct of accountants, audi-
    tors, and lawyers who work with public companies, but only §1514A
                     Cite as: 571 U. S. ____ (2014)                    3

                                Syllabus

  affords such employees protection from retaliation by their employers
  for complying with the Act’s reporting requirements. Pp. 16–20.
        (2) This Court’s reading of §1514A avoids insulating the entire
  mutual fund industry from §1514A. Virtually all mutual funds are
  structured so that they have no employees of their own; they are
  managed, instead, by independent investment advisors. Accordingly,
  the “narrower construction” endorsed by FMR would leave §1514A
  with no application to mutual funds. The Court’s reading of §1514A,
  in contrast, protects the employees of investment advisors, who are
  often the only firsthand witnesses to shareholder fraud involving mu-
  tual funds. Pp. 20–22.
        (3) There is scant evidence that today’s decision will open any
  floodgates for whistleblowing suits outside §1514A’s purposes. The
  Department of Labor’s regulations have interpreted §1514A as pro-
  tecting contractor employees for almost a decade, yet FMR is unable
  to identify a single case in which the employee of a private contractor
  has asserted a §1514A claim based on allegations unrelated to share-
  holder fraud. Plaintiffs and the Solicitor General suggest various
  limiting principles to dispel any overbreadth problems. This Court
  need not determine §1514A’s bounds here, however, because, if plain-
  tiffs’ allegations prove true, plaintiffs are precisely the “firsthand
  witnesses to [the shareholder] fraud” Congress anticipated §1514A
  would protect. S. Rep. No. 107–146, p. 10. Pp. 22–24.
        (4) The 2010 Dodd-Frank Wall Street Reform and Consumer Pro-
  tection Act does not affect this Court’s task of determining whether
  Congress in 2002 afforded protection to whistleblowing contractor
  employees. Pp. 24–27.
     (c) AIR 21’s whistleblower protection provision has been read to
  cover, in addition to employees of air carriers, employees of contrac-
  tors and subcontractors of the carriers. Given the parallel statutory
  texts and whistleblower protective aims, the Court reads the words
  “an employee” in AIR 21 and in §1514A to have similar import.
  Pp. 27–29.
     JUSTICE SCALIA, joined by JUSTICE THOMAS, relying only on 18
  U. S. C. §1514A’s text and broader context, agreed that §1514A pro-
  tects employees of private contractors from retaliation when they re-
  port covered forms of fraud. Pp. 1–3.

  GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and BREYER and KAGAN, JJ., joined, and in which SCALIA and
THOMAS, JJ., joined in principal part. SCALIA, J., filed an opinion con-
curring in principal part and concurring in the judgment, in which
THOMAS, J., joined. SOTOMAYOR, J., filed a dissenting opinion, in which
KENNEDY and ALITO, JJ., joined.
                       Cite as: 571 U. S. ____ (2014)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                    No. 12–3
                                  _________________


JACKIE HOSANG LAWSON AND JONATHAN M. ZANG,
        PETITIONERS v. FMR LLC ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                                [March 4, 2014]

  JUSTICE GINSBURG delivered the opinion of the Court.
  To safeguard investors in public companies and restore
trust in the financial markets following the collapse of
Enron Corporation, Congress enacted the Sarbanes-Oxley
Act of 2002, 116 Stat. 745. See S. Rep. No. 107–146,
pp. 2–11 (2002). A provision of the Act, 18 U. S. C.
§1514A, protects whistleblowers. Section 1514A, at the
time here relevant, instructed:
    “No [public] company . . . , or any officer, employee,
    contractor, subcontractor, or agent of such company,
    may discharge, demote, suspend, threaten, harass,
    or in any other manner discriminate against an em-
    ployee in the terms and conditions of employment be-
    cause of [whistleblowing or other protected activity].”
    §1514A(a) (2006 ed.).
This case concerns the definition of the protected class:
Does §1514A shield only those employed by the public
company itself, or does it shield as well employees of pri-
vately held contractors and subcontractors—for example,
investment advisers, law firms, accounting enterprises—
who perform work for the public company?
2                   LAWSON v. FMR LLC

                     Opinion of the Court

   We hold, based on the text of §1514A, the mischief to
which Congress was responding, and earlier legislation
Congress drew upon, that the provision shelters employees
of private contractors and subcontractors, just as it shel-
ters employees of the public company served by the con-
tractors and subcontractors. We first summarize our
principal reasons, then describe this controversy and
explain our decision more comprehensively.
   Plaintiffs below, petitioners here, are former employees
of private companies that contract to advise or manage
mutual funds. The mutual funds themselves are public
companies that have no employees. Hence, if the whistle
is to be blown on fraud detrimental to mutual fund inves-
tors, the whistleblowing employee must be on another
company’s payroll, most likely, the payroll of the mutual
fund’s investment adviser or manager.
   Taking the allegations of the complaint as true, both
plaintiffs blew the whistle on putative fraud relating to
the mutual funds and, as a consequence, suffered adverse
action by their employers. Plaintiffs read §1514A to con-
vey that “[n]o . . . contractor . . . may . . . discriminate
against [its own] employee [for whistleblowing].” We find
that reading consistent with the text of the statute and
with common sense. Contractors are in control of their
own employees, but are not ordinarily positioned to control
someone else’s workers. Moreover, we resist attributing to
Congress a purpose to stop a contractor from retaliating
against whistleblowers employed by the public company
the contractor serves, while leaving the contractor free to
retaliate against its own employees when they reveal
corporate fraud.
   In the Enron scandal that prompted the Sarbanes-Oxley
Act, contractors and subcontractors, including the ac-
counting firm Arthur Andersen, participated in Enron’s
fraud and its coverup. When employees of those contrac-
tors attempted to bring misconduct to light, they encoun-
                 Cite as: 571 U. S. ____ (2014)           3

                     Opinion of the Court

tered retaliation by their employers. The Sarbanes-Oxley
Act contains numerous provisions aimed at controlling the
conduct of accountants, auditors, and lawyers who work
with public companies. See, e.g., 116 Stat. 750–765, 773–
774, 784, §§101–107, 203–206, 307. Given Congress’
concern about contractor conduct of the kind that contrib-
uted to Enron’s collapse, we regard with suspicion con-
struction of §1514A to protect whistleblowers only when
they are employed by a public company, and not when
they work for the public company’s contractor.
   Congress borrowed §1514A’s prohibition against retalia-
tion from the wording of the 2000 Wendell H. Ford Avia-
tion Investment and Reform Act for the 21st Century (AIR
21), 49 U. S. C. §42121. That Act provides: “No air carrier
or contractor or subcontractor of an air carrier may dis-
charge an employee or otherwise discriminate against an
employee with respect to compensation, terms, conditions,
or privileges of employment” when the employee provides
information regarding violations “relating to air carrier
safety” to his or her employer or federal authorities.
§42121(a)(1). AIR 21 has been read to cover, in addition to
employees of air carriers, employees of contractors and
subcontractors of the carriers. Given the parallel statu-
tory texts and whistleblower protective aims, we read
the words “an employee” in AIR 21 and in §1514A to have
similar import.
                            I

                           A

  The Sarbanes-Oxley Act of 2002 (Sarbanes-Oxley or Act)
aims to “prevent and punish corporate and criminal fraud,
protect the victims of such fraud, preserve evidence of
such fraud, and hold wrongdoers accountable for their
actions.” S. Rep. No. 107–146, p. 2 (2002) (hereinafter
4                       LAWSON v. FMR LLC

                         Opinion of the Court

S. Rep.).1 Of particular concern to Congress was abundant
evidence that Enron had succeeded in perpetuating its
massive shareholder fraud in large part due to a “corpo-
rate code of silence”; that code, Congress found, “discour-
age[d] employees from reporting fraudulent behavior not
only to the proper authorities, such as the FBI and the
SEC, but even internally.” Id., at 4–5 (internal quotation
marks omitted). When employees of Enron and its ac-
counting firm, Arthur Andersen, attempted to report
corporate misconduct, Congress learned, they faced retali-
ation, including discharge. As outside counsel advised
company officials at the time, Enron’s efforts to “quiet”
whistleblowers generally were not proscribed under then-
existing law. Id., at 5, 10. Congress identified the lack of
whistleblower protection as “a significant deficiency” in
the law, for in complex securities fraud investigations,
employees “are [often] the only firsthand witnesses to the
fraud.” Id., at 10.
  Section 806 of Sarbanes-Oxley addresses this concern.
Titled “Protection for Employees of Publicly Traded Com-
panies Who Provide Evidence of Fraud,” §806 added a new
provision to Title 18 of the United States Code, 18 U. S. C.
§1514A, which reads in relevant part:
     “Civil action to protect against retaliation in
     fraud cases
     “(a) WHISTLEBLOWER PROTECTION FOR EMPLOYEES
——————
  1 Title VIII of the Act, which contains the whistleblower protection

provision at issue in this case, was authored by Senators Leahy and
Grassley and originally constituted a discrete bill, S. 2010. We thus
look to the Senate Report for S. 2010, S. Rep. No. 107–146, as the
Senate Report relevant here. See 148 Cong. Rec. S7418 (daily ed. July
26, 2002) (statement of Sen. Leahy) (“unanimous consent” to “includ[e]
in the CONGRESSIONAL RECORD as part of the official legislative history”
of Sarbanes-Oxley that Title VIII’s “terms track almost exactly the
provisions of S. 2010, introduced by Senator Leahy and reported
unanimously from the Committee on the Judiciary”).
                     Cite as: 571 U. S. ____ (2014)                    5

                          Opinion of the Court

     OF  PUBLICLY TRADED COMPANIES.—No company with
     a class of securities registered under section 12 of
     the Securities Exchange Act of 1934 (15 U. S. C. §78l),
     or that is required to file reports under section 15(d)
     of the Securities Exchange Act of 1934 (15 U. S. C.
     §78o(d)), or any officer, employee, contractor, subcon-
     tractor, or agent of such company, may discharge, de-
     mote, suspend, threaten, harass, or in any other
     manner discriminate against an employee in the terms
     and conditions of employment because of any lawful
     act done by the employee—
     “(1) to provide information, cause information to be
     provided, or otherwise assist in an investigation re-
     garding any conduct which the employee reasonably
     believes constitutes a violation of section 1341 [mail
     fraud], 1343 [wire fraud], 1344 [bank fraud], or 1348
     [securities or commodities fraud], any rule or regula-
     tion of the Securities and Exchange Commission, or
     any provision of Federal law relating to fraud against
     shareholders, when the information or assistance is
     provided to or the investigation is conducted by [a fed-
     eral agency, Congress, or supervisor] . . . .” §806, 116
     Stat. 802.2
  Congress has assigned whistleblower protection largely
to the Department of Labor (DOL), which administers
some 20 United States Code incorporated whistleblower
protection provisions. See 78 Fed. Reg. 3918 (2013). The
Secretary has delegated investigatory and initial adju-
dicatory responsibility over claims under a number of these
——————
  2 As discussed infra, at 24–26, Congress amended §1514A in 2010 to

extend whistleblower coverage to employees of public companies’
subsidiaries and nationally recognized statistical ratings organizations.
124 Stat. 1848. Plaintiffs do not fall in either category and, in any
event, their claims are governed by the prior version of §1514A. Unless
otherwise noted, all citations to §1514A are to the original text in the
2006 edition of the United States Code.
6                   LAWSON v. FMR LLC

                     Opinion of the Court

provisions, including §1514A, to DOL’s Occupational
Safety and Health Administration (OSHA). Ibid. OSHA’s
order may be appealed to an administrative law judge,
and then to DOL’s Administrative Review Board (ARB).
29 CFR §§1980.104 to 1980.110 (2011).
   In common with other whistleblower protection provi-
sions enforced by DOL, see 77 Fed. Reg. 3912 (2012), the
ARB’s determination on a §1514A claim constitutes the
agency’s final decision and is reviewable in federal court
under the standards stated in the Administrative Proce-
dure Act, 5 U. S. C. §706. If, however, the ARB does not
issue a final decision within 180 days of the filing of the
complaint, and the delay is not due to bad faith on the
claimant’s part, the claimant may proceed to federal dis-
trict court for de novo review. 18 U. S. C. §1514A(b). An
employee prevailing in a proceeding under §1514A is
entitled to “all relief necessary to make the employee
whole,” including “reinstatement with the same seniority
status that the employee would have had, but for the
discrimination,” backpay with interest, and compensation
for litigation costs. §1514A(c).
   Congress modeled §1514A on the anti-retaliation provi-
sion of the Wendell H. Ford Aviation Investment and
Reform Act for the 21st Century (AIR 21), 49 U. S. C.
§42121, a measure enacted two years earlier. See S. Rep.,
at 30 (corporate whistleblower protections “track [AIR
21’s] protections as closely as possible”). Section 1514A
incorporates by cross-reference AIR 21’s administrative
enforcement procedures. 18 U. S. C. §1514A(b)(2).
                              B
  Petitioners Jackie Hosang Lawson and Jonathan M.
Zang (plaintiffs) separately initiated proceedings under
§1514A against their former employers, privately held
companies that provide advisory and management ser-
vices to the Fidelity family of mutual funds. The Fidelity
                 Cite as: 571 U. S. ____ (2014)           7

                     Opinion of the Court

funds are not parties to either case; as is common in the
mutual fund industry, the Fidelity funds themselves have
no employees. Instead, they contract with investment
advisers like respondents to handle their day-to-day oper-
ations, which include making investment decisions, pre-
paring reports for shareholders, and filing reports with the
Securities and Exchange Commission (SEC). Lawson was
employed by Fidelity Brokerage Services, LLC, a subsidi-
ary of FMR Corp., which was succeeded by FMR LLC.
Zang was employed by a different FMR LLC subsidiary,
Fidelity Management & Research Co., and later by one of
that company’s subsidiaries, FMR Co., Inc. For conven-
ience, we refer to respondents collectively as FMR.
   Lawson worked for FMR for 14 years, eventually serv-
ing as a Senior Director of Finance. She alleges that, after
she raised concerns about certain cost accounting method-
ologies, believing that they overstated expenses associated
with operating the mutual funds, she suffered a series
of adverse actions, ultimately amounting to constructive
discharge. Zang was employed by FMR for eight years,
most recently as a portfolio manager for several of the
funds. He alleges that he was fired in retaliation for
raising concerns about inaccuracies in a draft SEC reg-
istration statement concerning certain Fidelity funds.
Lawson and Zang separately filed administrative com-
plaints alleging retaliation proscribed by §1514A. After
expiration of the 180-day period specified in §1514A(b)(1),
Lawson and Zang each filed suit in the U. S. District
Court for the District of Massachusetts.
   FMR moved to dismiss the suits, arguing, as relevant,
that neither plaintiff has a claim for relief under §1514A.
FMR is privately held, and maintained that §1514A pro-
tects only employees of public companies—i.e., companies
that either have “a class of securities registered under
section 12 of the Securities Exchange Act of 1934,” or that
are “required to file reports under section 15(d)” of that
8                       LAWSON v. FMR LLC

                         Opinion of the Court

Act. §1514A(a).3 In a joint order, the District Court re-
jected FMR’s interpretation of §1514A and denied the
dismissal motions in both suits. 724 F. Supp. 2d 141
(Mass. 2010).
   On interlocutory appeal, a divided panel of the First
Circuit reversed. 670 F. 3d 61 (2012). The Court of Ap-
peals majority acknowledged that FMR is a “contractor”4
within the meaning of §1514A(a), and thus among the
actors prohibited from retaliating against “an employee”
who engages in protected activity. The majority agreed
with FMR, however, that “an employee” refers only to
employees of public companies and does not cover a con-
tractor’s own employees. Id., at 68–80. Judge Thompson
dissented. In her view, the majority had “impose[d] an
unwarranted restriction on the intentionally broad lan-
guage of the Sarbanes-Oxley Act” and “bar[red] a signifi-
cant class of potential securities-fraud whistleblowers
from any legal protection.” Id., at 83.
   Several months later, the ARB issued a decision in an
unrelated case, Spinner v. David Landau & Assoc., LLC,
No. 10–111 etc., ALJ No. 2010–SOX–029 (May 31, 2012),5
disagreeing with the Court of Appeals’ interpretation of
§1514A. In a comprehensive opinion, the ARB explained
its position that §1514A affords whistleblower protection
to employees of privately held contractors that render
services to public companies. Ibid.6
——————
    3 Here,as just noted, the public company has no employees. See su-
pra, at 2.
   4 As §1514A treats contractors and subcontractors identically, we

generally refer simply to “contractors” without distinguishing between
the two.
   5 The whistleblower in Spinner was an employee of an accounting

firm that provided auditing, consulting, and Sarbanes-Oxley compli-
ance services to a public company.
   6 The dissent maintains that the ARB’s interpretation of §1514A is

not entitled to deference because, “if any agency has the authority to
resolve ambiguities in §1514A with the force of law, it is the SEC, not
                     Cite as: 571 U. S. ____ (2014)                   9

                         Opinion of the Court

   We granted certiorari, 569 U. S. ___ (2013), to resolve
the division of opinion on whether §1514A extends whis-
tleblower protection to employees of privately held con-
tractors who perform work for public companies.
                               II

                               A

  In determining the meaning of a statutory provision,
“we look first to its language, giving the words used their
ordinary meaning.” Moskal v. United States, 498 U. S.
103, 108 (1990) (citation and internal quotation marks
omitted). As Judge Thompson observed in her dissent
from the Court of Appeals’ judgment, “boiling [§1514A(a)]
down to its relevant syntactic elements, it provides that
‘no . . . contractor . . . may discharge . . . an employee.’ ”
670 F. 3d, at 84 (quoting §1514A(a)). The ordinary mean-
ing of “an employee” in this proscription is the contractor’s
own employee.
  FMR’s interpretation of the text requires insertion of
“of a public company” after “an employee.” But where Con-
gress meant “an employee of a public company,” it said so:
With respect to the actors governed by §1514A, the provi-
——————
the Department of Labor.” Post, at 18. Because we agree with the
ARB’s conclusion that §1514A affords protection to a contractor’s
employees, we need not decide what weight that conclusion should
carry. We note, however, that the SEC apparently does not share the
dissent’s view that it, rather than DOL, has interpretive authority over
§1514A. To the contrary, the SEC is a signatory to the Government’s
brief in this case, which takes the position that Congress has charged
the Secretary of Labor with interpreting §1514A. Brief for United
States as Amicus Curiae 9–11, 31–34. That view is hardly surprising
given the lead role played by DOL in administering whistleblower
statutes. See supra, at 5. The dissent observes that the SEC “has
not issued a regulation applying §1514A whistleblower protection to
employees of public company contractors,” post, at 18, but omits to
inform that the SEC has not promulgated any regulations interpreting
§1514A, consistent with its view that Congress delegated that respon-
sibility to DOL.
10                    LAWSON v. FMR LLC

                       Opinion of the Court

sion’s interdictions run to the officers, employees, contrac-
tors, subcontractors, and agents “of such company,” i.e., a
public company. §1514A(a). Another anti-retaliation pro-
vision in Sarbanes-Oxley provides: “[A] broker or dealer
and persons employed by a broker or dealer who are
involved with investment banking activities may not,
directly or indirectly, retaliate against or threaten to
retaliate against any securities analyst employed by that
broker or dealer or its affiliates . . . .” 15 U. S. C. §78o–
6(a)(1)(C) (emphasis added). In contrast, nothing in
§1514A’s language confines the class of employees protected
to those of a designated employer. Absent any textual
qualification, we presume the operative language means
what it appears to mean: A contractor may not retaliate
against its own employee for engaging in protected whistle-
blowing activity.7
   Section 1514A’s application to contractor employees
is confirmed when we enlarge our view from the term
“an employee” to the provision as a whole. The prohib-
ited retaliatory measures enumerated in §1514A(a)—
discharge, demotion, suspension, threats, harassment, or dis-
crimination in the terms and conditions of employment—
are commonly actions an employer takes against its
own employees. Contractors are not ordinarily posi-
tioned to take adverse actions against employees of the
public company with whom they contract. FMR’s inter-
pretation of §1514A, therefore, would shrink to insignifi-
cance the provision’s ban on retaliation by contractors.
The dissent embraces FMR’s “narrower” construction. See
post, at 2, 3, 4, 7.
   FMR urges that Congress included contractors in
§1514A’s list of governed actors simply to prevent public
——————
  7 We need not decide in this case whether §1514A also prohibits a

contractor from retaliating against an employee of one of the other
actors governed by the provision.
                      Cite as: 571 U. S. ____ (2014)                    11

                          Opinion of the Court

companies from avoiding liability by employing contrac-
tors to effectuate retaliatory discharges. FMR describes
such a contractor as an “ax-wielding specialist,” illustrated
by George Clooney’s character in the movie Up in the Air.8
Brief for Respondents 24–25 (internal quotation marks
omitted). As portrayed by Clooney, an ax-wielding special-
ist is a contractor engaged only as the bearer of the bad
news that the employee has been fired; he plays no role in
deciding who to terminate. If the company employing the
ax-wielder chose the recipients of the bad tidings for retal-
iatory reasons, the §1514A claim would properly be di-
rected at the company. Hiring the ax-wielder would not
insulate the company from liability. Moreover, we see no
indication that retaliatory ax-wielding specialists are the
real-world problem that prompted Congress to add con-
tractors to §1514A.9
   Moving further through §1514A to the protected activity
described in subsection (a)(1), we find further reason to
——————
  8 This hypothetical originates in a Seventh Circuit opinion, Fleszar v.
United States Dept. of Labor, 598 F. 3d 912, 915 (2010), and is men-
tioned in a footnote in the First Circuit’s opinion in this case, 670 F. 3d
61, 69, n. 11 (2012).
   9 When asked during oral argument for an example of actual circum-

stances in which a contractor would have employment decisionmak-
ing authority over public company employees, FMR’s counsel cited
Kalkunte v. DVI Financial Servs., Inc., No. 05–139 etc., ALJ No. 2004–
SOX–056 (Feb. 27, 2009). Tr. of Oral Arg. 33. That case involved a
bankrupt public company that hired a private company to handle its
dissolution. The ARB found the private company liable under §1514A
because it acted as a “contractor, subcontractor, or agent” of the public
company in discharging the claimant. ALJ No. 2004–SOX–056, at 10
(emphasis added). Neither FMR nor its amici have pointed us to any
actual situation in which a public company employee would be vulner-
able to retaliatory conduct by a contractor not already covered as an
“agent” under §1514A. Notably, even in Tides v. The Boeing Co., 644
F. 3d 809 (CA9 2011), the case cited by the dissent for the proposition
that contractors may possess “managerial authority” over public
company employees, post, at 10, the alleged retaliation was by the
public company itself.
12                   LAWSON v. FMR LLC

                      Opinion of the Court

believe that Congress presumed an employer-employee
relationship between the retaliator and the whistleblower.
Employees gain protection for furnishing information to a
federal agency, Congress, or “a person with supervisory
authority over the employee (or such other person working
for the employer who has the authority to investigate,
discover, or terminate misconduct).” §1514A(a)(1) (em-
phasis added). And under §1514A(a)(2), employees are
protected from retaliation for assisting “in a proceeding
filed or about to be filed (with any knowledge of the em-
ployer) relating to an alleged violation” of any of the enu-
merated fraud provisions, securities regulations, or other
federal law relating to shareholder fraud. §1514A(a)(2)
(emphasis added). The reference to employer knowledge is
an additional indicator of Congress’ expectation that the
retaliator typically will be the employee’s employer, not
another entity less likely to know of whistleblower com-
plaints filed or about to be filed.
   Section 1514A’s enforcement procedures and remedies
similarly contemplate that the whistleblower is an em-
ployee of the retaliator. As earlier noted, see supra, at 6,
§1514A(b)(2)(A) provides that a claim under §1514A “shall
be governed under the rules and procedures set forth in
section 42121(b) of title 49,” i.e., AIR 21’s anti-retaliation
provision. Throughout §42121(b), the respondent is re-
ferred to as “the employer.” See 49 U. S. C. §42121(b)(2)
(B)(ii) (The Secretary shall not conduct an investigation
into a retaliation claim “if the employer demonstrates,
by clear and convincing evidence, that the employer would
have taken the same unfavorable personnel action in
the absence of that behavior.”); §42121(b)(2)(B)(iv)
(“Relief may not be ordered . . . if the employer demon-
strates by clear and convincing evidence that the employer
would have taken the same unfavorable personnel action
in the absence of that behavior.”).
   Regarding remedies, §1514A(c)(2) states that a success-
                      Cite as: 571 U. S. ____ (2014)                    13

                          Opinion of the Court

ful claimant shall be entitled to “reinstatement with the
same seniority status that the employee would have had,
but for the discrimination,” as well as “the amount of back
pay, with interest.” As the Solicitor General, for the United
States as amicus curiae, observed, “It is difficult, if not
impossible, to see how a contractor or subcontractor could
provide those remedies to an employee of a public company.”
Brief for United States as Amicus Curiae 15. The most
sensible reading of §1514A’s numerous references to an
employer-employee relationship between the respondent
and the claimant is that the provision’s protections run
between contractors and their own employees.
   Remarkably, the dissent attributes to Congress a
strange design. Under the dissent’s “narrower” construc-
tion, post, at 2, 3, 4, 7, a public company’s contractor may
not retaliate against a public company’s employees, aca-
demic here because the public company has no employees.
According to the dissent, this coverage is necessary to
prevent “a gaping hole” that would allow public companies
to “evade §1514A simply by hiring a contractor to engage
in the very retaliatory acts that an officer or employee
could not.” Post, at 10. This cannot be right—even if
Congress had omitted any reference to contractors, sub-
contractors, or agents in §1514A, the remaining language
surely would prohibit a public company from directing
someone else to engage in retaliatory conduct against the
public company’s employees; hiring an ax-wielder to an-
nounce an employee’s demotion does not change the fact
that the public company is the entity commanding the
demotion. Under the dissent’s reading of §1514A, the
inclusion of contractors as covered employers does no more
than make the contractor secondarily liable for complying
with such marching orders—hardly a hole at all.10
——————
   10 The dissent suggests that we “fai[l] to recognize” that its construc-

tion also makes contractors primarily liable for retaliating of their own
14                      LAWSON v. FMR LLC

                         Opinion of the Court

   There would be a huge hole, on the other hand, were the
dissent’s view of §1514A’s reach to prevail: Contractors’
employees would be disarmed; they would be vulnerable
to retaliation by their employers for blowing the whistle
on a scheme to defraud the public company’s investors,
even a scheme engineered entirely by the contractor. Not
only would mutual fund advisers and managers escape
§1514A’s control. Legions of accountants and lawyers
would be denied §1514A’s protections. See infra, at 19–22.
Instead of indulging in fanciful visions of whistleblowing
babysitters and the like, post, at 1–2, 6, 12–13, 20, the
dissent might pause to consider whether a Congress,
prompted by the Enron debacle, would exclude from whis-
tleblower protection countless professionals equipped to
bring fraud on investors to a halt.
                             B
  We turn next to two textual arguments made by FMR.
First, FMR urges that “an employee” must be read to refer
exclusively to public company employees to avoid the
absurd result of extending protection to the personal
employees of company officers and employees, e.g., their
housekeepers or gardeners. See Brief for Respondents 19–
20; post, at 1–2, 6, 12–13, 20. Plaintiffs and the Solicitor
General do not defend §1514A’s application to personal
employees. They argue, instead, that the prohibition
against an “officer” or “employee” retaliating against “an
employee” may be read as imposing personal liability only
on officers and employees who retaliate against other
public company employees. Brief for Petitioners 12; Brief

—————— 

volition against employees of public companies. Post, at 10, n. 6. As 

explained supra, at 11–12, n. 9, however, FMR and its supporters have

identified not even one real-world instance of a public company employee

asserting a §1514A claim alleging retaliatory conduct by a contractor.

Again, no “gaping hole,” practically no hole at all.

                    Cite as: 571 U. S. ____ (2014)                15

                        Opinion of the Court

for United States as Amicus Curiae 16.11 FMR calls this
reading “bizarre,” for it would ascribe to the words “an
employee” in §1514A(a) “one meaning if the respondent is
an ‘officer’ and a different meaning if the respondent is a
‘contractor.’ ” Brief for Respondents 20–21.
   We agree with FMR that plaintiffs and the Solicitor
General offer an interpretation at odds with the text Con-
gress enacted. If, as we hold, “an employee” includes
employees of contractors, then grammatically, the term
also includes employees of public company officers and
employees. Nothing suggests Congress’ attention was
drawn to the curiosity its drafting produced. The issue,
however, is likely more theoretical than real. Few house-
keepers or gardeners, we suspect, are likely to come upon
and comprehend evidence of their employer’s complicity in
fraud. In any event, FMR’s point is outweighed by the
compelling arguments opposing FMR’s contention that “an
employee” refers simply and only to public company em-
ployees. See supra, at 9–14. See also infra, at 23–24
(limiting principles may serve as check against overbroad
applications).
     Second, FMR argues that the statutory headings
support the exclusion of contractor employees from
§1514A’s protections. Although §1514A’s own heading is
broad (“Civil action to protect against retaliation in fraud
cases”), subsection (a) is captioned “Whistleblower Protec-
tion for Employees of Publicly Traded Companies.” Simi-
larly, the relevant public law section, §806 of Sarbanes-
Oxley, is captioned “Protection for Employees of Publicly
Traded Companies Who Provide Evidence of Fraud.” 116
——————
   11 The ARB endorsed this view in Spinner v. David Landau & Assoc.,

LLC, No. 10–111 etc., ALJ No. 2010–SOX–029, p. 8 (May 31, 2012). We
have no occasion to determine whether the ARB would be entitled to
deference in this regard, for, as explained in text, we find that the
statutory text unambiguously affords protection to personal employees
of public company officers and employees. §1514A(a).
16                      LAWSON v. FMR LLC

                         Opinion of the Court

Stat. 802. The Court of Appeals described the latter two
headings as “explicit guides” limiting protection under
§1514A to employees of public companies. 670 F. 3d, at
69.
   This Court has placed less weight on captions. In
Trainmen v. Baltimore & Ohio R. Co., 331 U. S. 519
(1947), we explained that where, as here, “the [statutory]
text is complicated and prolific, headings and titles can do
no more than indicate the provisions in a most general
manner.” Id., at 528. The under-inclusiveness of the two
headings relied on by the Court of Appeals is apparent.
The provision indisputably extends protection to employ-
ees of companies that file reports with the SEC pursuant
to §15(d) of the 1934 Act, even when such companies are
not “publicly traded.” And the activity protected under
§1514A is not limited to “provid[ing] evidence of fraud”; it
also includes reporting violations of SEC rules or regula-
tions. §1514A(a)(1). As in Trainmen, the headings here
are “but a short-hand reference to the general subject
matter” of the provision, “not meant to take the place of
the detailed provisions of the text.” 331 U. S., at 528.
Section 1514A is attended by numerous indicators that the
statute’s prohibitions govern the relationship between a
contractor and its own employees; we do not read the
headings to “undo or limit” those signals. Id., at 529.12
                            III

                             A

   Our textual analysis of §1514A fits the provision’s pur-
pose. It is common ground that Congress installed whis-
tleblower protection in the Sarbanes-Oxley Act as one
——————
  12 AIR 21’s anti-retaliation provision, on which §1514A is based, in-

cludes a similarly composed heading, “Discrimination against airline
employees.” 49 U. S. C. §42121(a). Nevertheless, that provision has
been read to cover employees of companies rendering contract services
to airlines. See infra, at 27–29.
                 Cite as: 571 U. S. ____ (2014)           17

                     Opinion of the Court

means to ward off another Enron debacle. S. Rep., at 2–
11. And, as the ARB observed in Spinner, “Congress
plainly recognized that outside professionals—ac-
countants, law firms, contractors, agents, and the like—
were complicit in, if not integral to, the shareholder fraud
and subsequent cover-up [Enron] officers . . . perpetrated.”
ALJ No. 2010–SOX–029, pp. 12–13. Indeed, the Senate
Report demonstrates that Congress was as focused on the
role of Enron’s outside contractors in facilitating the fraud
as it was on the actions of Enron’s own officers. See, e.g.,
S. Rep., at 3 (fraud “occurred with extensive participation
and structuring advice from Arthur Andersen . . . which
was simultaneously serving as both consultant and inde-
pendent auditor for Enron” (internal quotation marks and
brackets omitted)); id., at 4 (“professionals from account-
ing firms, law firms and business consulting firms, who
were paid millions to advise Enron on these practices,
assured others that Enron was a solid investment”); id., at
4–5 (team of Andersen employees were tasked with de-
stroying “physical evidence and documents” relating to
Enron’s fraud); id., at 5 (“Enron and Andersen were taking
advantage of a system that allowed them to behave in an
apparently fraudulent manner”); id., at 11 (Enron’s fraud
partly attributable to “the well-paid professionals who
helped create, carry out, and cover up the complicated
corporate ruse when they should have been raising con-
cerns”); id., at 20–21 (“Enron’s accountants and lawyers
brought all their skills and knowledge to bear in assisting
the fraud to succeed and then in covering it up.”).
  Also clear from the legislative record is Congress’ under-
standing that outside professionals bear significant re-
sponsibility for reporting fraud by the public companies
with whom they contract, and that fear of retaliation was
the primary deterrent to such reporting by the employ-
ees of Enron’s contractors. Congressional investigators
discovered ample evidence of contractors demoting or dis-
18                 LAWSON v. FMR LLC

                    Opinion of the Court

charging employees they have engaged who jeopardized
the contractor’s business relationship with Enron by ob-
jecting to Enron’s financial practices. See, e.g., Oppel,
Merrill Replaced Research Analyst Who Upset Enron,
N. Y. Times, July 30, 2002, p. A1 (“In the summer of 1998,
when it was eager to win more investment banking busi-
ness from Enron, Merrill Lynch replaced a research ana-
lyst who had angered Enron executives by rating the
company’s stock ‘neutral’ with an analyst who soon up-
graded the rating, according to Congressional investi-
gators.”); Yost, Andersen Whistleblower Was Removed,
Associated Press (Apr. 3, 2002) (Congressional investiga-
tion reveals that Andersen removed one of its partners
from its Enron team after Enron officials expressed un-
happiness with the partner’s questioning of certain ac-
counting practices); Oppel, The Man Who Paid the Price
for Sizing up Enron, N. Y. Times, Mar. 27, 2002, p. C1
(“Enron executives pressed UBS PaineWebber to take
action against a broker who advised some Enron employ-
ees to sell their shares in August and was fired by the
brokerage firm within hours of the complaint, according
to e-mail messages released today by Congressional
investigators.”).
   In the same vein, two of the four examples of whistle-
blower retaliation recounted in the Senate Report involved
outside professionals retaliated against by their own
employers. S. Rep., at 5 (on Andersen and UBS Paine-
Webber employees); see also id., at 4–5 (Andersen employ-
ees who “attempted to report or ‘blow the whistle’ on
[Enron’s] fraud . . . were discouraged at nearly every
turn”). Emphasizing the importance of outside profes-
sionals as “gatekeepers who detect and deter fraud,” the
Senate Report concludes: “Congress must reconsider the
incentive system that has been set up that encourages
accountants and lawyers who come across fraud in their
work to remain silent.” Id., at 20–21. From this legisla-
                     Cite as: 571 U. S. ____ (2014)                  19

                         Opinion of the Court

tive history, one can safely conclude that Congress enacted
§1514A aiming to encourage whistleblowing by contractor
employees who suspect fraud involving the public compa-
nies with whom they work.13
   FMR argues that Congress addressed its concerns about
the role of outside accountants and lawyers in facilitating
Enron’s wrongdoing, not in §1514A, but exclusively in
other provisions of Sarbanes-Oxley “directly regulat[ing]
accountants and lawyers.” Brief for Respondents 40. In
particular, FMR points to sections of the Act requiring
accountants and lawyers for public companies to investi-
gate and report misconduct, or risk being banned from
further practice before the SEC. Id., at 41 (citing 15
U. S. C. §§7215(c)(4), 7245). These requirements, however,
indicate why Congress would have wanted to extend
§1514A’s coverage to the many lawyers and accountants
who perform outside work for public companies. Although
lawyers and accountants are subject to extensive regula-
tions and sanctions throughout Sarbanes-Oxley, no provi-
sion of the Act other than §1514A affords them protection
from retaliation by their employers for complying with the
Act’s reporting requirements.14 In short, we cannot coun-
——————
  13 FMR urges that the Senate Report’s references to “employees of

publicly traded companies” demonstrate that Congress wanted to limit
whistleblower protection to such employees. Brief for Respondents 30–
31. This argument fails for the same reason that FMR’s reliance on the
statutory section headings fails: “employees of publicly traded compa-
nies” must be understood as shorthand not designed to capture every
employee covered by §1514A. See supra, at 15–16. Senator Sarbanes’
statement, cited in the concurring opinion, post, at 2, is similarly
imprecise. The Act indisputably covers private accounting firms and
law firms that provide services to public companies. See, e.g., 15 U. S.
C. §§7215, 7245. Indeed, Senator Sarbanes acknowledged this point in
his very next sentence. See 148 Cong. Rec. 14440 (2002) (remarks of
Sen. Sarbanes) (“This legislation prohibits accounting firms from
providing certain specified consulting services if they are also the
auditors of the company.”).
  14 The dissent suggests that the Public Company Accounting Oversight
20                      LAWSON v. FMR LLC

                         Opinion of the Court

tenance the position advanced by FMR and the dissent,
see post, at 14–16, that Congress intended to leave these
professionals vulnerable to discharge or other retaliatory
action for complying with the law.
                              B
   Our reading of §1514A avoids insulating the entire
mutual fund industry from §1514A, as FMR’s and the
dissent’s “narrower construction” would do. As companies
“required to file reports under section 15(d) of the Securi-
ties Exchange Act of 1934,” 18 U. S. C. §1514A(a), mutual
funds unquestionably are governed by §1514A. Because
mutual funds figure prominently among such report-filing
companies, Congress presumably had them in mind when
it added to “publicly traded companies” the discrete cate-
gory of companies “required to file reports under section
15(d).”
   Virtually all mutual funds are structured so that they
have no employees of their own; they are managed, in-
stead, by independent investment advisers. See S. Rep.
No. 91–184, p. 5 (1969) (accompanying the 1970 amend-
ments to the Investment Company Act of 1940). The
United States investment advising industry manages
$14.7 trillion on behalf of nearly 94 million investors. See
2013 Investment Company Fact Book 7 (53d ed.), availa-
ble at http://www.icifactbook.org/pdf/2013_factbook.pdf (as
visited Feb. 20, 2014, and available in Clerk of Court’s
case file). These investment advisers, under our reading

—————— 

Board’s and the SEC’s authority to sanction unprofessional conduct by 

accountants and lawyers, respectively, “could well provide” a disincen-
tive to retaliate against other accountants and lawyers. See post, at 15.

The possibility of such sanctions, however, is cold comfort to the ac-
countant or lawyer who loses her job in retaliation for her efforts to 

comply with the Act’s requirements if, as the dissent would have it,

§1514A does not enable her to seek reinstatement or backpay. 

                 Cite as: 571 U. S. ____ (2014)          21

                     Opinion of the Court

of §1514A, are contractors prohibited from retaliating
against their own employees for engaging in whistleblow-
ing activity. This construction protects the “insiders [who]
are the only firsthand witnesses to the [shareholder]
fraud.” S. Rep., at 10. Under FMR’s and the dissent’s
reading, in contrast, §1514A has no application to mutual
funds, for all of the potential whistleblowers are employed
by the privately held investment management companies,
not by the mutual funds themselves. See Brief for Re-
spondents 45 (describing this glaring gap as “merely a
consequence of the corporate structure” of mutual funds).
  The Court of Appeals found exclusion of the mutual
fund industry from §1514A tenable because mutual funds
and their investment advisers are separately regulated
under the Investment Company Act of 1940, 15 U. S. C.
§80a–1 et seq., the Investment Advisers Act of 1940, 15
U. S. C. §80b–1 et seq., and elsewhere in Sarbanes-Oxley.
670 F. 3d, at 72–73. See also post, at 16–17, n. 10. But
this separate regulation does not remove the problem, for
nowhere else in these legislative measures are investment
management employees afforded whistleblower protection.
Section 1514A alone shields them from retaliation for
bringing fraud to light.
  Indeed, affording whistleblower protection to mutual
fund investment advisers is crucial to Sarbanes-Oxley’s
endeavor to “protect investors by improving the accuracy
and reliability of corporate disclosures made pursuant to
the securities laws.” 116 Stat. 745. As plaintiffs observe,
these disclosures are written, not by anyone at the mutual
funds themselves, but by employees of the investment
advisers. “Under FMR’s [and the dissent’s] proposed in-
terpretation of section 1514A, FMR could dismiss any
FMR employee who disclosed to the directors of or lawyers
for the Fidelity funds that there were material falsehoods
in the documents being filed by FMR with the SEC in the
name of those funds.” Reply Brief 13. It is implausible
22                       LAWSON v. FMR LLC

                          Opinion of the Court

that Congress intended to leave such an employee remedi-
less. See id., at 14.
                             C
   Unable credibly to contest the glaring under-
inclusiveness of the “narrower reading” FMR urges, the
dissent emphasizes instead FMR’s claim that the reading
of §1514A we adopt is all too inclusive. See post, at 1–2, 6,
12–13, 20–21. FMR’s amici also press this point, observ-
ing that the activity protected under §1514A(a)(1) encom-
passes reporting not only securities fraud (18 U. S. C.
§1348), but also mail, wire, and bank fraud (§§1341, 1343,
1344). Including contractor employees in the protected
class, they therefore assert, could “cas[t] a wide net over
employees who have no exposure to investor-related activ-
ities and thus could not possibly assist in detecting inves-
tor fraud.” Brief for Chamber of Commerce of the United
States of America as Amicus Curiae 3. See also Brief for
Securities Industry and Financial Markets Association as
Amicus Curiae 7–16.
   There is scant evidence, however, that these floodgate-
opening concerns are more than hypothetical. DOL’s
regulations have interpreted §1514A as protecting con-
tractor employees for almost a decade.15 See 69 Fed. Reg.
52105–52106 (2004). Yet no “narrower construction”
advocate has identified even a single case in which the
employee of a private contractor has asserted a §1514A
claim based on allegations unrelated to shareholder fraud.
FMR’s parade of horribles rests solely on Lockheed Martin
Corp. v. ARB, 717 F. 3d 1121 (CA10 2013), a case involv-
ing mail and wire fraud claims asserted by an employee of
——————
   15 Although the dissent suggests that the ARB had not provided “de-

finitive clarification” on the issue prior to Spinner, post at 14, the ARB
“repeatedly interpreted [§1514A] as affording whistleblower protection
to employees of [private] contractors” before Spinner. See Spinner, No.
10–111 etc., ALJ No. 2010–SOX–029, p. 5 (citing prior decisions).
                  Cite as: 571 U. S. ____ (2014)           23

                      Opinion of the Court

a public company—i.e., claims in no way affected by to-
day’s decision. The dissent’s fears that household employ-
ees and others, on learning of today’s decision, will be
prompted to pursue retaliation claims, post, at 13, and
that OSHA will find them meritorious under §1514A,
seem to us unwarranted. If we are wrong, however, Con-
gress can easily fix the problem by amending §1514A
explicitly to remove personal employees of public company
officers and employees from the provision’s reach. But it
would thwart Congress’ dominant aim if contractors were
taken off the hook for retaliating against their whistle-
blowing employees, just to avoid the unlikely prospect that
babysitters, nannies, gardeners, and the like will flood
OSHA with §1514A complaints.
  Plaintiffs and the Solicitor General observe that over-
breadth problems may be resolved by various limit-
ing principles.      They point specifically to the word
“contractor.” Plaintiffs note that in “common parlance,”
“contractor” does not extend to every fleeting business
relationship. Instead, the word “refers to a party whose
performance of a contract will take place over a significant
period of time.” Reply Brief 16. See also Fleszar v. United
States Dept. of Labor, 598 F. 3d 912, 915 (CA7 2010)
(“Nothing in §1514A implies that, if [a privately held
business] buys a box of rubber bands from Wal-Mart, a
company with traded securities, the [business] becomes
covered by §1514A.”).
  The Solicitor General further maintains that §1514A
protects contractor employees only to the extent that their
whistleblowing relates to “the contractor . . . fulfilling its
role as a contractor for the public company, not the con-
tractor in some other capacity.” Tr. of Oral Arg. 18–19
(Government counsel). See also id., at 23 (“[I]t has to be a
person who is in a position to detect and report the types
of fraud and securities violations that are included in the
statute. . . . [W]e think that ‘the contractor of such com-
24                      LAWSON v. FMR LLC

                         Opinion of the Court

pany’ refers to the contractor in that role, working for the
public company.’ ”).
   Finally, the Solicitor General suggests that we need not
determine the bounds of §1514A today, because plaintiffs
seek only a “mainstream application” of the provision’s
protections. Id., at 20 (Government counsel). We agree.
Plaintiffs’ allegations fall squarely within Congress’ aim in
enacting §1514A. Lawson alleges that she was construc-
tively discharged for reporting accounting practices that
overstated expenses associated with managing certain
Fidelity mutual funds. This alleged fraud directly impli-
cates the funds’ shareholders: “By inflating its expenses,
and thus understating its profits, [FMR] could potentially
increase the fees it would earn from the mutual funds, fees
ultimately paid by the shareholders of those funds.” Brief
for Petitioners 3. Zang alleges that he was fired for ex-
pressing concerns about inaccuracies in a draft registra-
tion statement FMR prepared for the SEC on behalf of
certain Fidelity funds. The potential impact on share-
holders of false or misleading registration statements
needs no elaboration. If Lawson and Zang’s allegations
prove true, these plaintiffs would indeed be “firsthand
witnesses to [the shareholder] fraud” Congress anticipated
§1514A would protect. S. Rep., at 10.
                           D
  FMR urges that legislative events subsequent to
Sarbanes-Oxley’s enactment show that Congress did not
intend to extend §1514A’s protections to contractor em-
ployees.16 In particular, FMR calls our attention to the
——————
  16 We can easily dismiss FMR’s invocation of a failed bill from 2004,

the Mutual Fund Reform Act, S. 2059, 108th Cong., 2d Sess., §116(b),
which would have amended §1514A explicitly to cover employees of
investment advisers and affiliates. Brief for Respondents 34–35.
“[F]ailed legislative proposals are a particularly dangerous ground on
which to rest an interpretation of a prior statute.” United States v.
                     Cite as: 571 U. S. ____ (2014)                   25

                         Opinion of the Court

2010 Dodd-Frank Wall Street Reform and Consumer
Protection Act, 124 Stat. 1376 (Dodd-Frank). Dodd-Frank
amended §1514A(a) to read:
     “No company with a class of securities registered un-
     der section 12 of the Securities Exchange Act of 1934
     (15 U. S. C. 78l), or that is required to file reports un-
     der [section 12] of the [1934 Act] (15 U. S. C. 78o(d))
     including any subsidiary or affiliate whose financial
     information is included in the consolidated financial
     statements of such company, or nationally recognized
     statistical rating organization (as defined in section
     3(a) of the [1934 Act] (15 U. S. C. 78c), or any officer,
     employee, contractor, subcontractor, or agent of such
     company or nationally recognized statistical rating or-
     ganization, may discharge, demote, suspend, threaten,
     harass, or in any other manner discriminate
     against an employee in the terms and conditions of
     employment because of any [protected activity].” 18
     U. S. C. §1514A(a) (2012 ed.) (emphasis added; foot-
     note omitted.)
  The amended provision extends §1514A’s protection to
employees of public company subsidiaries and nationally
recognized statistical rating organizations (NRSROs).
FMR asserts that Congress’ decision to add NRSROs to
§1514A shows that the provision did not previously cover
contractor employees: “If [§1514A] already covered every
private company contracting with a public company, there
would have been no need for Congress to extend [§1514A]
to certain private companies.” Brief for Respondents 35–
36. This argument fails at the starting gate, for FMR

—————— 

Craft, 535 U. S. 274, 287 (2002) (internal quotation marks omitted).

Where, as here, the proposed amendment amounted to six lines in a 51-
page bill that died without any committee action, its failure is scarcely

relevant to Congress’ intentions regarding a different bill enacted two 

years earlier. 

26                      LAWSON v. FMR LLC

                         Opinion of the Court

concedes that not all NRSROs are privately held, and not
all NRSROs contract with public companies. Id., at 36.
   We see nothing useful to our inquiry in Congress’ deci-
sion to amend §1514A to include public company sub-
sidiaries and NRSROs. More telling, at the time of the
Dodd-Frank amendments, DOL regulations provided that
§1514A protects contractor employees.         See 29 CFR
§1980.101 (2009). Congress included in its alterations no
language gainsaying that protection. As Judge Thomp-
son’s dissent from the First Circuit’s judgment observes,
“Congress had a miles-wide opening to nip [DOL’s] regula-
tion in the bud if it had wished to do so. It did not.” 670
F. 3d, at 88.
   Dodd-Frank also establishes a corporate whistleblowing
reward program, accompanied by a new provision pro-
hibiting any employer from retaliating against “a whistle-
blower” for providing information to the SEC, participating
in an SEC proceeding, or making disclosures required
or protected under Sarbanes-Oxley and certain other
securities laws. 15 U. S. C. §78u–6(a)(6), (b)(1), (h). FMR
urges that, as this provision covers employees of all com-
panies, public or private, “[t]here is no justification” for
reading §1514A to cover employees of contractors: “Any
‘gap’ that might, arguendo, have existed for employees of
private entities between 2002 and 2010 has now been
closed.” Brief for Respondents 44.17
   FMR, we note, somewhat overstates Dodd-Frank’s cov-
erage. Section 1514A’s protections include employees
who provide information to any “person with supervisory
authority over the employee.” §1514A(a)(1)(C). Dodd-
Frank’s whistleblower provision, however, focuses primarily
on reporting to federal authorities. See Brief for United
States as Amicus Curiae 30 (“[I]f employees of contrac-
——————
  17 FMR acknowledges that plaintiffs’ claims could have proceeded un-

der Dodd-Frank, but for the date of enactment. Brief for Respondents 43.
                      Cite as: 571 U. S. ____ (2014)                     27

                           Opinion of the Court

tors of public companies are not protected under Section
1514A, they are not protected for making internal com-
plaints under . . . the Dodd-Frank Act.”).
  In any event, our task is not to determine whether
including contractor employees in the class protected by
§1514A remains necessary in 2014. It is, instead, to de-
termine whether Congress afforded protection to contractor
employees when it enacted §1514A in 2002. If anything
relevant to our inquiry can be gleaned from Dodd-Frank,
it is that Congress apparently does not share FMR’s
concerns about extending protection comprehensively
to corporate whistleblowers.18
                              IV
   We end by returning to AIR 21’s whistleblower protec-
tion provision, 49 U. S. C. §42121, enacted two years
before Sarbanes-Oxley. Congress designed §1514A to
“track . . . as closely as possible” the protections afforded
by §42121. S. Rep., at 30. To this end, §1514A incorpo-
rates by cross-reference §42121’s administrative enforce-
ment regime, see 18 U. S. C. §1514A(b)(2), and contains
parallel statutory text. Compare §1514A(a) (“No [public]
company . . . or any officer, employee, contractor, subcon-
tractor, or agent of such company, may discharge, demote,
suspend, threaten, harass, or in any other manner dis-
criminate against an employee in the terms and conditions
of employment” for engaging in protected activity) with 49
U. S. C. §42121(a) (“No air carrier or contractor or subcon-
tractor of an air carrier may discharge an employee or
otherwise discriminate against an employee with respect
——————
   18 Section 1107 of the Act is of similar breadth, declaring it a criminal

offense to “tak[e] any action harmful to any person, including interfer-
ence with the lawful employment or livelihood of any person, for provid-
ing to a law enforcement officer any truthful information relating to the
commission or possible commission of any Federal offense.” 18 U. S. C.
§1513(e).
28                      LAWSON v. FMR LLC

                         Opinion of the Court

to compensation, terms, conditions, or privileges of em-
ployment” for engaging in protected activity).19
   Section 42121 has been read to protect employees of
contractors covered by the provision. The ARB has con-
sistently construed AIR 21 to cover contractor employees.
E.g., Evans v. Miami Valley Hospital, ARB No. 07–118
etc., ALJ No. 2006–AIR–022, pp. 9–11 (June 30, 2009);
Peck v. Safe Air Int’l, Inc., ARB No. 02–028, ALJ No.
2001–AIR–3, p. 13 (Jan. 30, 2004).20 And DOL’s regula-
tions adopting this interpretation of §42121 date back to
April 1, 2002, before §1514A was enacted. 67 Fed. Reg.
15454, 15457–15458 (2002). The Senate Report for AIR 21
supports this reading, explaining that the Act “provide[s]
employees of airlines, and employees of airline contractors
and subcontractors, with statutory whistleblower protec-
tion.” S. Rep. No. 105–278, p. 22 (1998).21
   The Court of Appeals recognized that Congress modeled
§1514A on §42121, and that §42121 has been understood
to protect contractor employees. 670 F. 3d, at 73–74. It
nonetheless declined to interpret §1514A the same way,
because, in its view, “important differences” separate the
two provisions. First, unlike §1514A, §42121 contains a

——————
  19 For other provisions borrowing from AIR 21, see 49 U. S. C. §20109,
governing rail carriers, which incorporates AIR 21’s enforcement
procedures, and §31105, governing motor carriers, which incorporates
AIR 21’s proof burdens.
   20 The ARB has also interpreted similarly worded whistleblower pro-

tection provisions in the Pipeline Safety Improvement Act of 2002, 49
U. S. C. §60129(a), and the Energy Reorganization Act of 1974, 42
U. S. C. §5851(a), as protecting employees of contractors. See Rocha v.
AHR Utility Corp., ARB No. 07–112, ALJ No. 2006–PSI–001 etc., p. 2
(June 25, 2009); Robinson v. Triconex Corp., ARB No. 10–013, ALJ No.
2006–ERA–031, pp. 8–9 (Mar. 28, 2012).
   21 FMR protests that there is no court of appeals precedent on point,

Brief for Respondents 24, n. 6, but the courts of appeals are not, of
course, the only lodestar for determining whether a proposition of law
is plainly established.
                     Cite as: 571 U. S. ____ (2014)                  29

                         Opinion of the Court

definition of “contractor”: “a company that performs safety-
sensitive functions by contract for an air carrier.” 49
U. S. C. §42121(e). Second, unlike §1514A, §42121 does
not include “officers” or “employees” among governed
actors. 670 F. 3d, at 74. These distinctions, the Court of
Appeals reasoned, render §1514A less amenable to an
inclusive construction of the protected class. Ibid.22
  We do not find these textual differences overwhelming.
True, Congress strayed from §42121’s pattern in failing to
define “contractor” for purposes of §1514A, and in adding
“officers” and “employees” to §1514A’s list of governed
actors. And we agree that §1514A covers a far wider
range than §42121 does. But in our view, neither differ-
ence warrants the determination that §1514A omits em-
ployees of contractors while §42121 includes them. The
provisions’ parallel text and purposes counsel in favor of
interpreting the two provisions consistently. And we have
already canvassed the many reasons why §1514A is most
sensibly read to protect employees of contractors. See
supra, at 9–22.
                       *     *     *
  For the reasons stated, we hold that 18 U. S. C. §1514A
whistleblower protection extends to employees of contrac-
tors and subcontractors. The judgment of the U. S. Court
of Appeals for the First Circuit is therefore reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                            It is so ordered.

——————
  22 The dissent suggests the provisions’ headings are also distinguish-

able because §42121’s title—“Protection of employees providing air
safety information”—“comfortably encompasses the employees of
contractors.” Post, at 8. The dissent omits, however, the subsection
heading directly following the title: “Discrimination against airline
employees.” §42121(a).
                 Cite as: 571 U. S. ____ (2014)           1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                           No. 12–3
                         _________________


JACKIE HOSANG LAWSON AND JONATHAN M. ZANG,
        PETITIONERS v. FMR LLC ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

             APPEALS FOR THE FIRST CIRCUIT

                        [March 4, 2014] 


   JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
concurring in principal part and concurring in the
judgment.
   I agree with the Court’s conclusion that 18 U. S. C.
§1514A protects employees of private contractors from
retaliation when they report covered forms of fraud. As
the Court carefully demonstrates, that conclusion logically
flows from §1514A’s text and broader context. I therefore
join the Court’s opinion in principal part.
   I do not endorse, however, the Court’s occasional excur-
sions beyond the interpretative terra firma of text and
context, into the swamps of legislative history. Reliance
on legislative history rests upon several frail premises.
First, and most important: That the statute means what
Congress intended. It does not. Because we are a govern-
ment of laws, not of men, and are governed by what
Congress enacted rather than by what it intended, the sole
object of the interpretative enterprise is to determine what
a law says. Second: That there was a congressional “in-
tent” apart from that reflected in the enacted text. On
most issues of detail that come before this Court, I am
confident that the majority of Senators and Representa-
tives had no views whatever on how the issues should be
resolved—indeed, were unaware of the issues entirely.
Third: That the views expressed in a committee report or a
2                       LAWSON v. FMR LLC

                          Opinion of SCALIA, J.

floor statement represent those of all the Members of that
House. Many of them almost certainly did not read the
report or hear the statement, much less agree with it—not
to mention the Members of the other House and the Presi-
dent who signed the bill.
   Since congressional “intent” apart from enacted text is
fiction to begin with, courts understandably allow them-
selves a good deal of poetic license in defining it. Today’s
opinion is no exception. It cites parts of the legislative
record that are consistent with its holding that §1514A
covers employees of private contractors and subcontrac-
tors, but it ignores other parts that unequivocally cut in
the opposite direction. For example, the following remark
by the Sarbanes-Oxley Act’s lead sponsor in the Senate:
“[L]et me make very clear that [the Act] applies exclusively
to public companies—that is, to companies registered
with the Securities and Exchange Commission. It is not
applicable to pr[i]v[at]e companies,[*] who make up the
vast majority of companies across the country.” 148 Cong.
Rec. 14440 (2002) (remarks of Sen. Sarbanes).
   Two other minor points in the Court’s opinion I do not
agree with. First, I do not rely on the fact that a separate
anti-retaliation provision, 49 U. S. C. §42121(a), “has been
read” by an administrative tribunal to cover contractor
employees. Ante, at 29. Section 1514A(b)(2), entitled
“Procedure,” contains cross-references to the procedural
rules set forth in §42121(b), but the substantive provisions
of §1514A(a) are worded quite differently from the sub-
stantive prohibition of §42121, which is contained in sub-
section (a)—thus making interpretation of the latter an
unreliable guide to §1514A’s meaning. Second, I do not
agree with the Court’s acceptance of the possible validity
——————
  * The Congressional Record reads “provide companies,” but context as
well as grammar makes clear that this is a scrivener’s error for “private
companies.”
                   Cite as: 571 U. S. ____ (2014)              3

                       Opinion of SCALIA, J.

of the Government’s suggestion that “§1514A protects
contractor employees only to the extent that their whistle-
blowing relates to ‘the contractor . . . fulfilling its role as a
contractor for the public company.’ ” Ante, at 23 (quoting
Tr. of Oral Arg. 18–19). Although that “limiting prin-
cipl[e],” ibid., may be appealing from a policy standpoint,
it has no basis whatsoever in the statute’s text. So long as
an employee works for one of the actors enumerated in
§1514A(a) and reports a covered form of fraud in a manner
identified in §1514(a)(1)–(2), the employee is protected
from retaliation.
   For all the other reasons given by the Court, the stat-
ute’s text is clear, and I would reverse the judgment of the
Court of Appeals and remand the case.
                      Cite as: 571 U. S. ____ (2014)                        1

                        SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                                _________________

                                  No. 12–3
                                _________________


JACKIE HOSANG LAWSON AND JONATHAN M. ZANG,
        PETITIONERS v. FMR LLC ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

             APPEALS FOR THE FIRST CIRCUIT

                              [March 4, 2014] 


  JUSTICE SOTOMAYOR, with whom JUSTICE KENNEDY and
JUSTICE ALITO join, dissenting.
  Section 806 of the Sarbanes-Oxley Act of 2002, 116 Stat.
802, forbids any public company,1 or any “officer, em-
ployee, contractor, subcontractor, or agent of such company,”
to retaliate against “an employee” who reports a potential
fraud. 18 U. S. C. §1514A(a). The Court recognizes that
the core purpose of the Act is to “safeguard investors in
public companies.” Ante, at 1. And the Court points out
that Congress entitled the whistleblower provision, “Pro-
tection for Employees of Publicly Traded Companies Who
Provide Evidence of Fraud.” §806, 116 Stat. 802. Despite
these clear markers of intent, the Court does not construe
§1514A to apply only to public company employees who
blow the whistle on fraud relating to their public company
employers. The Court instead holds that the law encom-
passes any household employee of the millions of people
who work for a public company and any employee of the
hundreds of thousands of private businesses that contract

——————
  1 The majority uses the term “public company” as shorthand for 18

U. S. C. §1514A’s reference to companies that either have “ ‘a class of
securities registered under section 12 of the Securities Exchange Act of
1934,’ ” or that are “ ‘required to file reports under section 15(d).’ ” Ante,
at 7–8. I do the same.
2                      LAWSON v. FMR LLC

                     SOTOMAYOR, J., dissenting

 to perform work for a public company.
   The Court’s interpretation gives §1514A a stunning
reach. As interpreted today, the Sarbanes-Oxley Act au-
thorizes a babysitter to bring a federal case against his
employer—a parent who happens to work at the local
Walmart (a public company)—if the parent stops employ-
ing the babysitter after he expresses concern that the
parent’s teenage son may have participated in an Internet
purchase fraud. And it opens the door to a cause of action
against a small business that contracts to clean the local
Starbucks (a public company) if an employee is demoted
after reporting that another nonpublic company client has
mailed the cleaning company a fraudulent invoice.
   Congress was of course free to create this kind of sweep-
ing regime that subjects a multitude of individuals and
private businesses to litigation over fraud reports that
have no connection to, or impact on, the interests of pub-
lic company shareholders. But because nothing in the text,
context, or purpose of the Sarbanes-Oxley Act suggests
that Congress actually wanted to do so, I respectfully
dissent.
                             I
   Although the majority correctly starts its analysis with
the statutory text, it fails to recognize that §1514A is
deeply ambiguous. Three indicators of Congress’ intent
clearly resolve this ambiguity in favor of a narrower inter-
pretation of §1514A: the statute’s headings, the statutory
context, and the absurd results that follow from the major-
ity’s interpretation.
                                  A
    The majority begins its textual analysis by declaring
that the “ ‘relevant syntactic elements’ ” of §1514A are that
“ ‘ “no . . . contractor . . . may discharge . . . an employee.” ’ ”
Ante, at 9. After “ ‘boiling . . . down’ ” the text to this for-
                  Cite as: 571 U. S. ____ (2014)             3

                    SOTOMAYOR, J., dissenting

mulation, the majority concludes that the “ordinary mean-
ing of ‘an employee’ ” is obviously “the contractor’s own
employee.” Ibid.
   If that were what the statute said, the majority’s deci-
sion would undoubtedly be correct. But §1514A(a) actu-
ally provides that “[n]o [public] company . . . or any officer,
employee, contractor, subcontractor, or agent of such
company . . . may discharge, demote, suspend, threaten,
harass, or in any other manner discriminate against an
employee.” The provision thus does not speak only (or
even primarily) to “contractors.” It speaks to public com-
panies, and then includes a list of five types of representa-
tives that companies hire to carry out their business:
“officer[s], employee[s], contractor[s], subcontractor[s],
[and] agent[s].”
   Read in full, then, the statute is ambiguous. The major-
ity is correct that it may be read broadly, to create a cause
of action both for employees of public companies and for
employees of the enumerated public company representa-
tives. But the statute can also be read more narrowly, to
prohibit the public company and the listed representa-
tives—all of whom act on the company’s behalf—from
retaliating against just the public company’s employees.
   The narrower reading of the text makes particular sense
when one considers the other terms in the list of com-
pany representatives. The majority acknowledges that, as a
matter of “gramma[r],” the scope of protected employees
must be consistent with respect to all five types of com-
pany representatives listed in §1514A(a). Ante, at 15. Yet
the Government and petitioners readily concede that
§1514A is meant to bar two of the enumerated repre-
sentatives—“officer[s]” and “employee[s]”—from retaliating
against other employees of the public company, as opposed
to their own babysitters and housekeepers. See Brief for
United States as Amicus Curiae 16 (§1514A “impose[s]
personal liability on corporate officers and employees who
4                       LAWSON v. FMR LLC

                      SOTOMAYOR, J., dissenting

are involved in retaliation against other employees of their
employer”); Brief for Petitioners 12 (similar). The De-
partment of Labor’s Administrative Review Board (ARB)
agrees. Spinner v. David Landau & Assoc., LLC, No. 10–
111 etc., ALJ No. 2010–SOX–029, p. 8 (May 31, 2012).
And if §1514A prohibits an “officer” or “employee” of a
public company from retaliating against only the public
company’s own employees, then as the majority points out,
the same should be true “grammatically” of contractors,
subcontractors, and agents as well, ante, at 15.2
  The majority responds by suggesting that the narrower
interpretation could have been clearer if Congress had
added the phrase “ ‘of a public company’ after ‘an em-
ployee.’ ” Ante, at 9–10. Fair enough. But Congress could
more clearly have dictated the majority’s construction of
the statute, too: It could have specified that public compa-
nies and their officers, employees, contractors, subcontrac-
tors, and agents may not retaliate against “their own
employees.” In any case, that Congress could have spoken
with greater specificity in both directions only underscores
that the words Congress actually chose are ambiguous. To
resolve this ambiguity, we must rely on other markers of
intent.
                             B
  We have long held that where the text is ambiguous, a
statute’s titles can offer “a useful aid in resolving [the]


——————
    2 In
      reaching the opposite conclusion, the majority rejects the conces-
sions by the Government and petitioners and gives no weight to the
ARB’s interpretation. If §1514A creates a cause of action for contractor
employees, the majority concludes, so too must it create a cause of
action for “housekeepers” and “gardeners” against their individual
employers if they happen to work for a public company. Ante, at 15. In
reaching this result, however, the majority only adds to the absurdities
produced by its holding. See infra, at 12–13.
                 Cite as: 571 U. S. ____ (2014)           5

                   SOTOMAYOR, J., dissenting

ambiguity.” FTC v. Mandel Brothers, Inc., 359 U. S. 385,
388–389 (1959). Here, two headings strongly suggest that
Congress intended §1514A to apply only to employees of
public companies. First, the title of §806—the section of
the Sarbanes-Oxley Act that enacted §1514A—speaks
clearly to the scope of employees protected by the provi-
sion: “Protection for Employees of Publicly Traded Com-
panies Who Provide Evidence of Fraud.” 116 Stat. 802.
Second, the heading of §1514A(a) reinforces that the pro-
vision provides “[w]histleblower protection for employees
of publicly traded companies.”
   The majority suggests that in covering “employees of
publicly traded companies,” the headings may be impre-
cise. Ante, at 16. Section 1514A(a) technically applies to
the employees of two types of companies: those “with a
class of securities registered under section 12 of the Secu-
rities Exchange Act of 1934,” and those that are “required
to file reports under section 15(d) of the” same Act. Both
types of companies are “public” in that they are publicly
owned. See ante, at 7–8. The difference is that shares of
the §12 companies are listed and traded on a national
securities exchange; §15(d) companies, by contrast, ex-
change their securities directly with the public. The head-
ings may therefore be inexact in the sense that the phrase
“publicly traded” is commonly associated with companies
whose securities are traded on national exchanges. Con-
gress, however, had good reason to use the phrase to refer
to §15(d) companies as well: Section 15(d) companies are
traded publicly, too. For instance, as the majority recog-
nizes, ante, at 20, a mutual fund is one paradigmatic
example of a §15(d) company. And mutual funds, like
other §15(d) companies, are both publicly owned and
widely traded; the trades just take place typically between
the fund and its investors directly.
   In any case, even if referring to employees of §12 and
§15(d) companies together as “employees of publicly traded
6                   LAWSON v. FMR LLC

                  SOTOMAYOR, J., dissenting

companies” may be slightly imprecise, the majority’s com-
peting interpretation of §1514A would stretch the stat-
ute’s headings far past the point of recognition. As the
majority understands the law, Congress used the term
“employees of publicly traded companies” as shorthand not
just for (1) employees of §12 and §15(d) companies, but
also for (2) household employees of any individual who
works for a §12 or §15(d) company; (3) employees of any
private company that contracts with a §12 or §15(d) com-
pany; (4) employees of any private company that, even if
it does not contract with a public company, subcontracts
with a private company that does; and (5) employees of
any agent of a §12 or §15(d) company. If Congress had
wanted to enact such a far-reaching provision, it would
have called it something other than “[w]histleblower
protection for employees of publicly traded companies.”
    Recognizing that Congress chose headings that are
inconsistent with its interpretation, the majority notes
that the Court has “placed less weight on captions.” Ante,
at 16. But where the captions favor one interpretation so
decisively, their significance should not be dismissed so
quickly. As we have explained, headings are important
“ ‘tools available for the resolution of a doubt’ about the
meaning of a statute.” Almendarez-Torres v. United
States, 523 U. S. 224, 234 (1998).
                             C
                             1
  Statutory context confirms that Congress intended
§1514A to apply only to employees of public companies.
To start, the Sarbanes-Oxley Act as a whole evinces a
clear focus on public companies. Congress stated in the
Act’s preamble that its objective was to “protect investors
by improving the accuracy and reliability of corporate
disclosures made pursuant to the securities laws,” 116
Stat. 745, disclosures that public companies alone must
                  Cite as: 571 U. S. ____ (2014)            7

                   SOTOMAYOR, J., dissenting

file. The Act thus created enhanced disclosure obligations
for public companies, §401; added new conflict of interest
rules for their executives, §402; increased the responsibili-
ties of their audit committees, §301; and created new rules
governing insider trading by their executives and direc-
tors, §306. The common denominator among all of these
provisions is their singular focus on the activities of public
companies.
   When Congress wanted to depart from the Act’s public
company focus to regulate private firms and their employ-
ees, it spoke clearly. For example, §307 of the Act ordered
the Securities and Exchange Commission (SEC) to issue
rules “setting forth minimum standards of professional
conduct for attorneys appearing and practicing before the
[SEC],” including a rule requiring outside counsel to re-
port violations of the securities laws to public company
officers and directors. 15 U. S. C. §7245. Similarly, Title I
of the Act created the Public Company Accounting Over-
sight Board (PCAOB) and vested it with the authority
to register, regulate, investigate, and discipline privately
held outside accounting firms and their employees.
§§7211–7215. And Title V required the SEC to adopt rules
governing outside securities analysts when they make
public recommendations regarding securities. §78o–6.
   Section 1514A, by contrast, does not unambiguously
cover the employees of private businesses that contract
with public companies or the employees of individuals who
work for public companies. Far from it, for the reasons
noted above. Yet as the rest of the Sarbanes-Oxley Act
demonstrates, if Congress had really wanted §1514A to
impose liability upon broad swaths of the private sector, it
would have said so more clearly.
   Congress’ intent to adopt the narrower understanding of
§1514A is also clear when the statute is compared to the
whistleblower provision that served as its model. That
provision, enacted as part of the Wendell H. Ford Aviation
8                    LAWSON v. FMR LLC

                   SOTOMAYOR, J., dissenting

Investment and Reform Act for the 21st Century, 49
U. S. C. §42121, provides that “[n]o air carrier or contrac-
tor or subcontractor of an air carrier” may retaliate
against an employee who reports a potential airline safety
violation.
  Section 42121 protects employees of contractors. But as
the majority acknowledges, “Congress strayed” from
§42121 in significant ways when it wrote §1514A. Ante,
at 29. First, §42121 specifically defines the term “con-
tractor,” limiting the term to “a company that performs
safety-sensitive functions by contract for an air carrier.”
§42121(e). That is in notable distinction to §1514A, which
does not define the word “contractor” as a particular type
of company, instead placing the term in a list alongside
individual “officer[s]” and “employee[s]” who act on a
company’s behalf. Second, unlike §42121, §1514A sets off
the term “contractor” in a separate clause that is subsidi-
ary to the primary subject of the provision—the public
company itself. Third, the title of §42121 is “[p]rotection of
employees providing air safety information,” a title that
comfortably encompasses the employees of contractors.
Not so of §1514A’s headings, as explained above. In short,
§42121 shows that Congress had an easy-to-follow model if
it wanted to protect the employees of contractors, yet
chose to depart from that model in several important
ways. We should not presume that choice to be accidental.
See Blue Chip Stamps v. Manor Drug Stores, 421 U. S.
723, 734 (1975).
                             2
   The majority relies on statutory context as well, but its
examples are unconvincing. It first argues that the types
of conduct prohibited by the statute—“discharge, demo-
tion, suspension, threats, harassment, [and] discrimina-
tion in the terms and conditions of employment”—are
“commonly actions an employer takes against its own
                     Cite as: 571 U. S. ____ (2014)                   9

                      SOTOMAYOR, J., dissenting

employees.” Ante, at 10. The problem is that §1514A does
not forbid retaliation by an “employer”; it forbids retalia-
tion by a “[public] company . . . or any officer, employee,
contractor, subcontractor, or agent of such company.” For
the reasons already discussed, Congress could have rea-
sonably included the five types of representatives not in
their capacity as employers, but rather as representatives
of the company who are barred from retaliating against a
public company’s employees on the company’s behalf.
   The majority next suggests that contractors are rarely
“positioned to take adverse actions against employees of
the public company with whom they contract.” Ante, at
10. That misconceives the nature of modern work forces,
which increasingly comprise a mix of contractors and
persons laboring under more typical employment relation-
ships. For example, public companies often hire “inde-
pendent contractors,” of whom there are more than 10
million,3 and contract workers,4 of whom there are more
than 11 million.5 And they employ outside lawyers, ac-
countants, and auditors as well. While not every person
who works for a public company in these nonemployee
capacities may be positioned to threaten or harass em-

——————
  3 Dept.   of Labor, Bureau of Labor Statistics, News, Contingent and
Alternative Employment Arrangements, Feb. 2005, (July 27, 2005),
online at http://www.bls.gov/news.release/conemp.nr0.htm (all Internet
materials as visited on Feb. 28, 2014, and available in Clerk of Court’s
case file).
  4 The Bureau of Labor Statistics distinguishes contract workers from

independent contractors, defining the former as “[w]orkers who are
employed by a company that provides them or their services to others
under contract and who . . . usually work at the customer’s worksite.”
Id., at 2 (Table A).
  5 Penn, Staffing Firms Added Nearly 1 Million Jobs Over Four Years

Since Recession, ASA Says, Bloomberg Law (Oct. 8, 2012), online at
http://about.bloomberglaw.com/law-reports/staffing-firms-added-nearly-
1-million-jobs-over-four-years-since-recession-asa-says/.
10                      LAWSON v. FMR LLC

                       SOTOMAYOR, J., dissenting

ployees of the public company, many are. See, e.g., Tides
v. The Boeing Co., 644 F. 3d 809, 811 (CA9 2011) (noting
that “approximately seventy contract auditors from [an]
accounting firm” possessed “managerial authority” over
the 10 Boeing employees in the company’s audit division).
Congress therefore had as much reason to shield a public
company’s employees from retaliation by the company’s
contractors as it had to bar retaliation by officers and
employees. Otherwise, the statute would have had a
gaping hole—a public company could evade §1514A simply
by hiring a contractor to engage in the very retaliatory
acts that an officer or employee could not.6
  The majority also too quickly dismisses the prominence
of “outplacement” firms, or consultants that help compa-
nies determine whom to fire. See ante, at 11. Companies
spent $3.6 billion on these services in 2009 alone.7 Con-
——————
   6 The majority submits that the hole might not be so problematic

because §1514A “surely” prohibits a “public company from directing
someone else to engage in retaliatory conduct against the public com-
pany’s employees.” Ante, at 13. It surely does, but that is the point—
the whole reason §1514A(a) clearly does so is because it expressly
forbids a public company to retaliate against its employees through
“any officer, employee, contractor, subcontractor, or agent.” The prohi-
bition on retaliation through a contractor would be far less certain
(hence the hole) if Congress had merely forbidden a public company to
retaliate through its “officers and employees.” Moreover, while the
majority concedes that, under the narrower reading of §1514A, Con-
gress’ inclusion of the term “contractor” imposes secondary liability in
the event a public company is judgment proof, ante, at 13, the majority
fails to recognize that Congress’ use of the term also imposes primary
liability against contractors who threaten public company employees
without direction from the company. Thus, for example, FMR’s inter-
pretation of §1514A would prevent an outside accountant from threat-
ening or harassing a public company employee who discovers that the
accountant is defrauding the public company and who seeks to blow the
whistle on that fraud.
   7 Rogers, Do Firing Consultants Really Exist, Slate, Jan. 7, 2010,

www.slate.com / articles / news_and_politics / explainer/2010/01/getting_
                     Cite as: 571 U. S. ____ (2014)                  11

                      SOTOMAYOR, J., dissenting

gress surely could have meant to protect public company
employees against retaliation at the hands of such firms,
especially in the event that the public company itself goes
bankrupt (as companies engaged in fraud often do). See,
e.g., Kalkunte v. DVI Financial Servs., Inc., No. 05–139
etc., ALJ No. 2004–SOX–056 (Feb. 27, 2009) (former em-
ployee of bankrupt public company permitted to bring
§1514A action against corporate restructuring firm that
terminated her employment).8
   The majority points next to the remedies afforded by
§1514A(c), which authorizes “all relief necessary to make
the employee whole,” in addition to “reinstatement,” “back
pay,” and “special damages . . . including litigation costs,
expert witness fees, and reasonable attorney fees.” The
majority posits that Congress could not have intended to
bar contractors from retaliating against public company
employees because one of the remedies (reinstatement)
would likely be outside of the contractor’s power. Ante, at
13. But there is no requirement that a statute must make
every type of remedy available against every type of de-
fendant. A contractor can compensate a whistleblower
with backpay, costs, and fees, and that is more than


——————
the_ax_from_george_clooney.html.
   8 The majority suggests that an outplacement firm would likely be

acting as an “agent” for the public company, such that Congress’
additional inclusion of the word “contractor” would be superfluous
under the narrower reading of §1514A. Ante, at 11, n. 9. The two
words are not legally synonymous, however. An outplacement firm and
public company might, for example, enter into a contract with a provi-
sion expressly disclaiming an agency relationship. Moreover, Congress’
use of the term “contractor” would in all events have an independent
and important effect: If Congress had not included the term, no one
could be held liable if a contractor were to threaten or harass a public
company employee without the company’s direction. While the major-
ity may speculate that such occurrences are rare, ibid., it is hardly
unthinkable. See n. 6, supra.
12                   LAWSON v. FMR LLC

                   SOTOMAYOR, J., dissenting

enough for the statute’s remedial scheme to make sense.
The majority’s reference to the affirmative defense for
public company “employers” who lack “knowledge” that an
employee has participated in a proceeding relating to the
fraud report, ante, at 12 (citing §1514(A)(a)(2)), fails for a
similar reason. There is no rule that Congress may only
provide an affirmative defense if it is available to every
conceivable defendant.
                              D
                              1
   Finally, the majority’s reading runs afoul of the precept
that “interpretations of a statute which would produce
absurd results are to be avoided if alternative interpreta-
tions consistent with the legislative purpose are avail-
able.” Griffin v. Oceanic Contractors, Inc., 458 U. S. 564,
575 (1982). The majority’s interpretation transforms
§1514A into a sweeping source of litigation that Congress
could not have intended. As construed by the majority,
the Sarbanes-Oxley Act regulates employment relation-
ships between individuals and their nannies, housekeep-
ers, and caretakers, subjecting individual employers to
litigation if their employees claim to have been harassed
for providing information regarding any of a host of of-
fenses. If, for example, a nanny is discharged after ex-
pressing a concern to his employer that the employer’s
teenage son may be participating in some Internet fraud,
the nanny can bring a §1514A suit. The employer may
prevail, of course, if the nanny cannot prove he was fired
“because of” the fraud report. §1514A. But there is little
reason to think Congress intended to sweep such disputes
into federal court.
   Nor is it plausible that Congress intended the Act to
impose costly litigation burdens on any private business
that happens to have an ongoing contract with a public
company. As the majority acknowledges, the purpose of
                     Cite as: 571 U. S. ____ (2014)                    13

                       SOTOMAYOR, J., dissenting

the Act was to protect public company investors and the
financial markets. Yet the majority might well embroil
federal agencies and courts in the resolution of mundane
labor disputes that have nothing to do with such concerns.
For instance, a construction worker could file a §1514A
suit against her employer (that has a long-term contract
with a public company) if the worker is demoted after
reporting that another client has mailed the company a
false invoice.9
   The majority’s interpretation also produces truly odd
distinctions. Under the rule it announces, a babysitter
can bring a §1514A retaliation suit against his employer
if his employer is a checkout clerk for the local PetSmart
(a public company), but not if she is a checkout clerk for the
local Petco (a private company). Likewise, the day laborer
who works for a construction business can avail himself of
§1514A if her company has been hired to help remodel the
local Dick’s Sporting Goods store (a public company), but
not if it is remodeling a nearby Sports Authority (a private
company).
   In light of the reasonable alternative reading of §1514A,
there is no reason to accept these absurd results. The
majority begs to differ, arguing that “[t]here is scant evi-
dence” that lawsuits have been brought by the multitude
of newly covered employees “ ‘who have no exposure to
investor-related activities and thus could not possibly


——————
  9 Recognizing that the majority’s reading would lead to a “notably

expansive scope untethered to the purpose of the statute,” the District
Court in this case sought to impose an extratextual limiting principle
under which an employee who reports fraud is entitled to protection
only if her report “relat[es] to fraud against shareholders.” 724
F. Supp. 2d 141, 160 (Mass. 2010). The District Court acknowledged,
however, that “the language of the statute itself does not plainly
provide such a limiting principle,” id., at 158, and the majority does not
attempt to revive that limitation here.
14                  LAWSON v. FMR LLC

                   SOTOMAYOR, J., dissenting

assist in detecting investor fraud.’ ” Ante, at 22. Until
today, however, no court has deemed §1514A applicable to
household employees of individuals who work for public
companies; even the Department of Labor’s ARB rejected
that view. Spinner, ALJ No. 2010–SOX–029, at 8. And as
the District Court noted, prior to the ARB’s 2012 decision
in Spinner, the ARB “ha[d] yet to provide . . . definitive
clarification” on the question whether §1514A extends to
the employees of a public company’s private contractors.
724 F. Supp. 2d 141, 155 (Mass. 2010). So the fact that
individuals and private businesses have yet to suffer
burdensome litigation offers little assurance that the ma-
jority’s capacious reading of §1514A will produce no un-
toward effects.
  Finally, it must be noted that §1514A protects the re-
porting of a variety of frauds—not only securities fraud,
but also mail, wire, and bank fraud. By interpreting a
statute that already protects an expansive class of conduct
also to cover a large class of employees, today’s opinion
threatens to subject private companies to a costly new
front of employment litigation. Congress almost certainly
did not intend the statute to have that reach.
                             2
   The majority argues that the broader reading of §1514A
is necessary because a small number of the millions of
individuals and private companies affected by its ruling
have a special role to play in preventing public company
fraud. If §1514A does not bar retaliation against employ-
ees of contractors, the majority cautions, then law firms
and accounting firms will be free to retaliate against their
employees when those employees report fraud on the part
of their public company clients.
   It is undisputed that Congress was aware of the role
that outside accountants and lawyers played in the Enron
debacle and the importance of encouraging them to play
                  Cite as: 571 U. S. ____ (2014)           15

                   SOTOMAYOR, J., dissenting

an active part in preventing future scandals. But it hardly
follows that Congress must have meant to apply §1514A to
every employee of every public company contractor, sub-
contractor, officer, and employee as a result. It is far more
likely that Congress saw the unique ethical duties and
professional concerns implicated by outside lawyers and
accountants as reason to vest regulatory authority in the
hands of experts with the power to sanction wrongdoers.
   Specifically, rather than imposing §1514A’s generic
approach on outside accounting firms, Congress estab-
lished the PCAOB, which regulates “every detail” of an
accounting firm’s practice, including “supervision of au-
dit work,” “internal inspection procedures,” “professional
ethics rules,” and “ ‘such other requirements as the Board
may prescribe.’ ” Free Enterprise Fund v. Public Company
Accounting Oversight Bd., 561 U. S. ___, ___ (2010) (slip
op., at 3–4). Importantly, the PCAOB is empowered to
levy “severe sanctions in its disciplinary proceedings, up to
and including the permanent revocation of a firm’s regis-
tration . . . and money penalties of $15 million.” Id., at ___
(slip op., at 4) (citing 15 U. S. C. §7215(c)(4)). Such sanc-
tions could well provide a more powerful incentive to
prevent an accounting firm from retaliating against its
employees than §1514A.
   The Sarbanes-Oxley Act confers similar regulatory
authority upon the SEC with respect to attorneys. The
Act requires the SEC to establish rules of professional
conduct for attorneys, §307 (codified at 15 U. S. C. §7245),
and confers broad power on the SEC to punish attorneys
for “improper professional conduct,” which would include,
for example, a law firm partner’s decision to retaliate
against an associate who reports fraud. §602 (codified at
15 U. S. C. §78d–3). Indeed, the Act grants the SEC the
power to censure culpable attorneys and to deny “perma-
nently” to any such attorney the “privilege of appearing of
practicing before” the SEC “in any way.” §602.
16                      LAWSON v. FMR LLC

                      SOTOMAYOR, J., dissenting

   Congress thus evidently made the judgment that deci-
sions concerning how best to punish law firms and ac-
counting firms ought to be handled not by the Department
of Labor, but by the SEC and the PCAOB. Such judgment
should not be disturbed under usual circumstances, much
less at the cost to congressional intent produced by today’s
ruling. The majority does offer cogent policy arguments
for why Congress might have been wiser to include certain
types of contractors within §1514A, noting for example
that a law firm or accounting firm might be able to retali-
ate against its employees for making reports required
under the Sarbanes-Oxley Act. Ante, at 19. But as the
majority recognizes, Congress has since remedied that
precise concern, enacting a comprehensive whistleblower
incentive and protection program that unequivocally
“prohibit[s] any employer”—public or private—“from re-
taliating against ‘a whistleblower’ for providing infor-
mation to the SEC, participating in an SEC proceeding, or
making disclosures required or protected under Sarbanes-
Oxley and certain other securities laws.” Ante, at 26
(citing 15 U. S. C. §§78u–6(a)(6), (b)(1), (h)). The majority
thus acknowledges that, moving forward, retaliation
claims like the petitioners’ may “procee[d] under [§78u-6],”
ante, at 26, n. 17. In other words, to the extent the major-
ity worries about a “hole” in FMR’s interpretation, ante,
at 14, Congress has already addressed it.10
——————
  10 The majority also contends that its reading is necessary to avoid
“insulating the entire mutual fund industry from §1514A.” Ante, at 20.
But that argument is misguided for a reason similar to the majority’s
concern about lawyers and accountants. As this Court has observed,
Congress responded to the “ ‘potential for abuse inherent in the struc-
ture of investment companies,’ ” Daily Income Fund, Inc. v. Fox, 464
U. S. 523, 536 (1984), by enacting the Investment Company Act of 1940
and the Investment Advisers Act of 1940. 15 U. S. C. §80a–1 et seq.;
§80b–1 et seq. The Advisers Act in particular grants the SEC broad
regulatory authority to regulate mutual fund investment advisers.
                      Cite as: 571 U. S. ____ (2014)                      17

                        SOTOMAYOR, J., dissenting

                              II
   Because the statute is ambiguous, and because the
majority’s broad interpretation has also been adopted by
the ARB, there remains the question whether the ARB’s
decision in Spinner, ALJ No. 2010–SOX–029, is entitled to
deference under Chevron U. S. A. Inc. v. Natural Re-
sources Defense Council, Inc., 467 U. S. 837 (1984).11
Under United States v. Mead Corp., 533 U. S. 218, 226–
227 (2001), an agency may claim Chevron deference “when
it appears [1] that Congress delegated authority to the
agency generally to make rules carrying the force of law,
and [2] that the agency interpretation claiming deference
was promulgated in the exercise of that authority.” Nei-
ther requirement is met here.
   First, the agency interpretation for which petitioners
claim deference is the position announced by the ARB, the
board to which the Secretary of Labor has delegated au-
thority “in review or on appeal” in connection with §1514A
proceedings. 75 Fed. Reg. 3924 (2010). According to
petitioners, the ARB’s rulings are entitled to deference
because the “Secretary is responsible for enforcing Section
1514A both through investigation and through formal
adjudication.” Brief for Petitioners 61. That is right as far
as it goes, but even if the Secretary has the power to in

——————
§80b–11. The Act also authorizes fines and imprisonment of up to five
years for violations of SEC rules. The SEC thus has broad discretion to
punish retaliatory actions taken by mutual fund advisers against their
employees. And to the extent these provisions may have been insuffi-
cient to protect mutual fund adviser employees, §78u–6’s extensive
whistleblower incentive and protection program now unambiguously
covers such employees.
   11 Although it claims not to reach the issue, ante, at 9, n. 6, the major-

ity implicitly declines to defer to a portion of the ARB’s ruling as well,
rejecting the ARB’s ruling that §1514A does not apply to the household
employees of public company officers and employees, ante, at 15, and
n. 11.
18                   LAWSON v. FMR LLC

                   SOTOMAYOR, J., dissenting

vestigate and adjudicate §1514A claims, Congress did not
delegate authority to the Secretary to “make rules carry-
ing the force of law,” Mead, 533 U. S., at 226–227. Con-
gress instead delegated that power to the SEC: Section
3(a) of the Sarbanes-Oxley Act, codified at 15 U. S. C.
§7202(a), provides that the SEC “shall promulgate such
rules and regulations, as may be necessary or appropriate
in the public interest or for the protection of investors, and
in furtherance of this Act.” So if any agency has the au-
thority to resolve ambiguities in §1514A with the force
of law, it is the SEC, not the Department of Labor.
See Martin v. Occupational Safety and Health Review
Comm’n, 499 U. S. 144, 154 (1991). The SEC, however, has
not issued a regulation applying §1514A whistleblower
protection to employees of public company contractors.
And while the majority notes that the SEC may share the
(incorrect) view that the Department of Labor has inter-
pretive authority regarding §1514A, ante, at 9, n. 6, the
majority cites nothing to suggest that one agency may
transfer authority unambiguously delegated to it by Con-
gress to a different agency simply by signing onto an
amicus brief.
   That Congress did not intend for the Secretary to re-
solve ambiguities in the law is confirmed by §1514A’s
mechanism for judicial review. The statute does not merely
permit courts to review the Secretary’s final adjudicatory
rulings under the Administrative Procedure Act’s defer-
ential standard. It instead allows a claimant to bring an
action in a federal district court, and allows district courts
to adjudicate such actions de novo, in any case where the
Secretary has not issued a final decision within 180 days.
That is a conspicuously short amount of time in light of
the three-tiered process of agency review of §1514A
claims. See ante, at 5–6. As a result, even if Congress had
not delegated to the SEC the authority to resolve ambigui-
ties in §1514A, the muscular scheme of judicial review
                 Cite as: 571 U. S. ____ (2014)          19

                   SOTOMAYOR, J., dissenting

suggests that Congress would have wanted federal courts,
and not the Secretary of Labor, to have that power. See
Mead, 533 U. S., at 232 (declining to defer to Customs
Service classifications where, among other things, the
statute authorized “independent review of Customs classi-
fications by the [Court of International Trade]”).
   As to the second Mead requirement, even if Congress
had delegated authority to the Secretary to make “rules
carrying the force of law,” the “agency interpretation
claiming deference” in this case was not “promulgated in
the exercise of that authority.” Id., at 226–227. That is
because the Secretary has explicitly vested any policymak-
ing authority he may have with respect to §1514A in the
Occupational Safety and Health Administration (OSHA)
instead of the ARB. See 67 Fed. Reg. 65008 (2002). In
fact, the Secretary has expressly withdrawn from the ARB
any power to deviate from the rules OSHA issues on the
Department of Labor’s behalf. 75 Fed. Reg. 3925 (“The
[ARB] shall not have jurisdiction to pass on the validity of
any portion of the Code of Federal Regulations that has
been duly promulgated by the Department of Labor and
shall observe the provisions thereof, where pertinent, in
its decisions”).
   OSHA has promulgated regulations supporting the
majority’s reading of §1514A. See 29 CFR §1980.101(f )–(g)
(2013). The Secretary, however, has expressly disclaimed
any claim of deference to them. See Brief for United
States as Amicus Curiae 33, n. 8. As a result, the ARB’s
understanding of §1514A’s coverage in Spinner was not an
“exercise of [the Secretary’s] authority” to make rules
carrying the force of law, Mead, 533 U. S., at 226–227, but
rather the ARB’s necessary compliance with a regulation
that no one claims is deserving of deference in the first
place. See Spinner, ALJ No. 2010–SOX–029, at 10 (recog-
nizing that “the ARB is bound by the [Department of
Labor] regulations”).
20                  LAWSON v. FMR LLC

                   SOTOMAYOR, J., dissenting

  In the absence of Chevron deference, the ARB’s decision
in Spinner may claim only “respect according to its per-
suasiveness” under Skidmore v. Swift & Co., 323 U. S.
134 (1944). See Mead, 533 U. S., at 221. But the ARB’s
decision is unpersuasive, for the many reasons already
discussed.
                        *    *     *
   The Court’s interpretation of §1514A undeniably serves
a laudatory purpose. By covering employees of every of-
ficer, employee, and contractor of every public company,
the majority’s interpretation extends §1514A’s protections
to the outside lawyers and accountants who could have
helped prevent the Enron fraud.
   But that is not the statute Congress wrote. Congress
envisioned a system in which public company employees
would be covered by §1514A, and in which outside law-
yers, investment advisers, and accountants would be
regulated by the SEC and PCAOB. Congress did not
envision a system in which employees of other private
businesses—such as cleaning and construction company
workers who have little interaction with investor-related
activities and who are thus ill suited to assist in detecting
fraud against shareholders—would fall within §1514A.
Nor, needless to say, did it envision §1514A applying to
the household employees of millions of individuals who
happen to work for public companies—housekeepers,
gardeners, and babysitters who are also poorly positioned
to prevent fraud against public company investors. And to
the extent §1514A may have been underinclusive as first
drafted, Congress has shown itself capable of filling in any
gaps. See, e.g., Dodd-Frank Wall Street Reform and Con-
sumer Protection Act, §§922, 929A, 124 Stat. 1848, 1852
(extending §1514A to credit rating agencies and public
company subsidiaries); §922, id., at 1841–1848 (codifying
additional whistleblower incentive and protection program
                     Cite as: 571 U. S. ____ (2014)                   21

                       SOTOMAYOR, J., dissenting

at 15 U. S. C. §78u–6).
  The Court’s decision upsets the balance struck by Con-
gress. Fortunately, just as Congress has added further
protections to the system it originally designed when
necessary, so too may Congress now respond to limit the
far-reaching implications of the Court’s interpretation.12
But because that interpretation relies on a debatable view
of §1514A’s text, is inconsistent with the statute’s titles
and its context, and leads to absurd results that Congress
did not intend, I respectfully dissent.




——————
  12 Congress could, for example, limit §1514A to contractor employees

in only those professions that can assist in detecting fraud on public
company shareholders, or it could restrict the fraud reports that trigger
whistleblower protection to those that implicate the interests of public
company investors, see n. 9, supra.